Exhibit 99.1 FOR IMMEDIATE RELEASE July 25, 2016 CenterState Reports Record Quarterly Earnings DAVENPORT, FL. – July 25, 2016 - CenterState Banks, Inc. (Nasdaq: CSFL) reported net income of $15,734 or diluted earnings per share (“EPS) of $0.32 for the second quarter of 2016, compared to reported net income of $9,878 or $0.21 EPS during the same period in 2015. 2Q16 2Q15 Return on average assets (annualized) 1.27% 1.02% Efficiency ratio 57% 61% Return on average common tangible equity (annualized) 15.6% 10.4% CURRENT QUARTER HIGHLIGHTS · Revenue growth contributed to record earnings for the quarter. Net interest income increased as expected due to fully integrated acquired earning assets. Non-interest income improved due to greater service charge income and the elimination of the FDIC indemnification asset amortization, resulting from the termination of the FDIC loss share agreements in the prior quarter. · Cost savings related to the Homestead, Florida acquisitions on March 1st have been achieved sooner than anticipated. · 11% annualized increase in loans during the first six months, excluding Purchased Credit Impaired (“PCI”) loans and acquisition date loan balances from the two Homestead, Florida bank transactions. · 13% annualized increase in deposits during the first six months, excluding acquisition date deposit balances acquired in the two Homestead, Florida bank transactions. 1 Quarterly condensed consolidated income statements (unaudited) are shown below for the periods indicated.See note 1 below for a discussion related to FDIC revenue and amortization (negative accretion) included in non-interest income. Quarterly Condensed Consolidated Statements of Operations (unaudited) For the quarter ended: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Interest income $ 47,309 $ 43,498 $ 41,098 $ 40,112 $ 41,625 Interest expense Net interest income Provision for loan losses 4 Recovery for loan losses- PCI loans 59 Net interest income after loan loss provision Correspondent banking and capital markets division- income Gain on sale of securities available for sale 4 FDIC- IA amortization (negative accretion) (1) FDIC- revenue (1) 96 27 Gain on early extinguishment of debt All other non-interestincome Total non interest income Credit related expenses Correspondent banking and capital markets division-expense Merger and acquisition related expenses Impairment of Branch real estate held for sale 94 12 Termination of FDIC loss share agreements (1) All other non-interestexpense Total non interest expense Income before income tax Income tax provision (benefit) NET INCOME (LOSS) $ 15,734 $ (4,804) $ 10,396 $ 9,916 $ 9,878 Net income (loss) allocated to common shares $ 15,672 $ (4,804) $ 10,343 $ 9,862 $ 9,823 Earnings (loss) per share (basic) (GAAP) $0.33 $ (0.10) Earnings (loss) per share (diluted) (GAAP) $ (0.10) Net operating income per share (Non-GAAP) (2) $ 0.30 Average common shares outstanding (basic) Average common shares outstanding (diluted) Common shares outstanding at period end note 1:In February 2016, the Company terminated all existing loss share agreements with the FDIC.As a result, the Company wrote off the remaining indemnification asset and the claw back liability, received cash from the FDIC, and recognized a loss on the transaction of approximately $17,560 during the first quarter. note 2:This non-gaap metric represents gaap net income excluding certain income and expense items net of the effective tax rate for the period presented.Items excluded are gains on sales of securities held for sale, acquisition and merger related expenses, expenses related to the termination of FDIC loss share agreements and charges related to the Company’s efficiency and profitability initiatives announced in January 2014, which include impairment charges on the real estate of several of the branches closed during April 2014, divided by the average diluted common shares outstanding.A reconciliation table is presented on page 17, Explanation of Certain Unaudited Non-GAAP Financial Measures. 2 LOAN PRODUCTION Loans, excluding PCI loans and loans acquired in the two Homestead bank transactions, increased $125,754 during the first six months of the year, an annualized growth rate of approximately 10%. Total new loans originated during the current quarter approximated $234.6 million, of which $203.8 million were funded.About 63% of funded loan origination was commercial real estate (“CRE”), 10% commercial and industrial (“C&I”), 17% single family residential, 5% land, development & construction and 5% were all other. Approximately 44% of the funded loan production was floating rate, 26% were other variable rate and 30% were fixed rate.The loan origination pipeline is approximately $365 million at June 30, 2016 compared to $354 million at March 31, 2016.The graph above summarizes total loan production and funded loan production over the past nine quarters. 3 DEPOSIT ACTIVITY During the quarter, the Company’s total deposits increased by $39,969, or approximately 4% on an annualized basis. The overall cost of total deposits (i.e. includes non-interest bearing checking accounts) during the current quarter was 0.17%, the same as the previous quarter. The table below summarizes the Company’s deposit mix over the periods indicated. Deposit mix (unaudited) For the quarter ended: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Checking accounts Non-interest bearing Interest bearing Savings deposits Money market accounts Time deposits Total deposits Non time deposits as percentage of total deposits 85% 85% 87% 86% 86% Time deposits as percentage of total deposits 15% 15% 13% 14% 14% Total deposits 100% 100% 100% 100% 100% 4 NET INTEREST MARGIN (“NIM”) The Company’s NIM decreased from 4.35% in 1Q16 to 4.14% in 2Q16, primarily due to lower yields during the quarter related to PCI loans and securities compared to the prior quarter. The Company acquired two banks in Homestead, Florida (the “Homestead” banks), on March 1, 2016.The acquired assets and assumed liabilities were fully intergrated into the current quarter averages and income, compared to only one month in the prior period, resulting in an additional yield reduction on PCI loans due to the lower yield on the Homestead acquired PCI loans. A reduction in accelerated accretion due to early payoffs compared to the prior quarter further reduced the PCI loan yield. The full impact of the liquidity acquired in these transactions reinvested into current investment yields lowered the overall yield on securities, while an increase in the mortgage backed security principal paydowns resulted in accelerated amortization of premiums which also reduced the investment yields compared to the prior quarter. Non-PCI loan average yields increased approximately 7 basis points(“bps”) in the current quarter compared to the prior quarter as a result of the full integration of higher yielding loans acquired from the Homestead banks, less the offsetting effect of the average interest rate on new loan production during the current quarter of approximately 3.7%. If the PCI loans were producing a yield as originally recorded prior to the Company’s acquisition of these loans, the NIM’s during the current quarter and previous quarter would have been approximately 3.70% and 3.72%, respectively, a 2 bps decrease between the linked quarters. The table below summarizes yields and costs by various interest earning asset and interest bearing liability account types for the current quarter, the previous calendar quarter and the same quarter last year. Yield and cost table (unaudited) 2Q16 1Q16 2Q15 average interest avg average interest avg average interest avg balance inc/exp rate balance inc/exp rate balance inc/exp rate Loans (TEY)* $2,949,651 $33,255 4.53% $2,569,240 $28,489 4.46% $ 2,237,178 $25,584 4.59% PCI loans 14.35% 16.66% 17.75% Taxable securities 879,774 4,767 2.18% 791,292 5,062 2.57% 682,950 3,803 2.23% Tax -exempt securities (TEY) 121,737 1,423 4.70% 98,196 1,186 4.86% 81,409 1,014 5.00% Fed funds sold and other 272,635 622 0.92% 225,302 538 0.96% 170,139 369 0.87% Tot. interest earning assets(TEY) $48,114 4.35% $44,183 4.56% $42,167 4.93% Interest bearing deposits $2,626,668 $1,740 0.27% $2,266,700 $1,481 0.26% $2,014,726 $1,369 0.27% Fed funds purchased 188,663 244 0.52% 197,335 262 0.53% 184,525 154 0.33% Other borrowings 33,315 34 0.41% 34,285 36 0.42% 34,937 54 0.62% Corporate debentures 25,811 294 4.58% 21,052 244 4.66% 23,983 241 4.03% Total interest bearing liabilities $2,874,457 $2,312 0.32% $2,519,372 $2,023 0.32% $2,258,171 $1,818 0.32% Net Interest Spread (TEY) 4.03% 4.24% 4.61% Net Interest Margin (TEY) 4.14% 4.35% 4.72% *TEY tax equivalent yield 5 The table below summarizes the Company’s yields on interest earning assets and costs of interest bearing liabilities over the prior five quarters. Five quarter trend of yields and costs (unaudited) For the quarter ended: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Yield on loans (TEY)* 4.53% 4.46% 4.42% 4.38% 4.59% Yield on PCI loans 14.35% 16.66% 16.78% 16.27% 17.75% Yield on securities (TEY) 2.49% 2.83% 2.68% 2.59% 2.53% Yield on fed funds sold and other 0.92% 0.96% 0.76% 0.85% 0.87% Yield on total interest earning assets 4.28% 4.49% 4.51% 4.57% 4.87% Yield on total interest earning assets (TEY) 4.35% 4.56% 4.57% 4.64% 4.93% Cost of interest bearing deposits 0.27% 0.26% 0.26% 0.26% 0.27% Cost of fed funds purchased 0.52% 0.53% 0.36% 0.34% 0.33% Cost of other borrowings 0.41% 0.42% 0.53% 0.65% 0.62% Cost of corporate debentures 4.58% 4.66% 4.05% 4.03% 4.03% Cost of interest bearing liabilities 0.32% 0.32% 0.31% 0.31% 0.32% Net interest margin (TEY) 4.14% 4.35% 4.37% 4.44% 4.72% Cost of total deposits 0.17% 0.17% 0.16% 0.17% 0.17% *TEY tax equivalent yield The table below summarizes selected financial ratios over the prior five quarters. Selected financial ratios (unaudited) As of or for the quarter ended: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Return on average assets (annualized) 1.27% (0.44)% 1.02% 1.01% 1.02% Net operating income return on average assets (annualized) (note 3) 1.27% 1.30% 1.06% 1.02% 1.02% Return on average equity (annualized) 11.96% (3.88)% 8.52% 8.28% 8.49% Return on average tangible equity (annualized) 15.61% (4.95)% 10.47% 10.23% 10.42% Net operating income return on average tangible equity (annualized) 15.58% 14.56% 10.86% 10.35% 10.41% Loan / deposit ratio 77.3% 76.9% 80.7% 80.5% 80.7% Stockholders’ equity (to total assets) 10.8% 10.5% 12.2% 12.2% 12.1% Common tangible equity (to total tangible assets) 8.5% 8.2% 10.2% 10.1% 10.0% Tier 1 capital (to average assets) 8.7% 9.6% 10.5% 10.6% 10.4% Efficiency ratio, including correspondent banking (note 1) 56.8% 57.9% 60.6% 63.1% 60.9% Efficiency ratio, excluding correspondent banking (note 2) 56.1% 57.9 % 59.2 % 61.0 % 60.1 % Common equity per common share Common tangible equity per common share note 1:Numerator equals non-interest expense less non-recurring expenses (e.g. merger costs, bank property impairment, etc.) less intangible amortization (both CDI and Trust intangible) less credit related expenses. Denominator equals net interest income on a taxable equivalent yield basis (“TEY”) before the provision for loan losses plus non-interest income less non-recurring income (e.g. gain on sale of securities available for sale, etc.) less FDIC income related to losses on the sales of covered OREO properties and impairment of loan pool(s) covered by FDIC loss share arrangements. note 2:Numerator starts with the same numerator as in “note 1”, less correspondent bank non-interest expense, including indirect expense allocations. Denominator starts with the same denominator as in “note 1”, less correspondent bank net interest income and less correspondent bank non-interest income. note 3:See reconciliation table presented on page 17, Explanation of Certain Unaudited Non-GAAP Financial Measures, related to net operating income. 6 LOAN MIX The table below summarizes the Company’s loan mix over the most recent five quarter ends. Loan mix (unaudited) At quarter ended: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Originated Loans Real estate loans Residential Commercial Land, development and construction loans Total real estate loans Commercial loans Consumer and other loans Total loans before unearned fees and costs Unearned fees and costs Total originated loans Acquired Loans (1) Real estate loans Residential Commercial Land, development and construction loans Total real estate loans Commercial loans Consumer and other loans Total acquired loans PCI loans Real estate loans Residential Commercial Land, development and construction loans Total real estate loans Commercial loans Consumer and other loans Total PCI loans Total Loans Acquired loans include the non-PCI loans purchased pursuant to the following acquisitions: o Branch and loan transaction with TD Bank (year 2011); o Federal Trust Bank acquisition (year 2011); o Gulfstream Bank acquisition (year 2014); o First Southern Bank acquisition (year 2014); o Community Bank of South Florida acquisition (year 2016); and o Hometown of Homestead Banking Company (year 2016). 7 PURCHASED CREDIT IMPAIRED (“PCI”) LOANS The table below compares the unpaid principal balance and the carrying balance (book balance) of the Company’s total PCI loans at June 30, 2016. unpaid principal carrying balance balance difference percentage Total PCI loans $ 216,859 25% CREDIT QUALITY AND ALLOWANCE FOR LOAN LOSSES During the quarter, the Company recorded a loan loss provision expense of $911 and recoveries net of charge-offs of $139, resulting in an increase in the allowance for loan losses of $1,050 as shown in the table below. The total allowance for loan losses (“ALLL") was $24,172 at June 30, 2016 compared to $23,122 at March 31, 2016, an increase of $1,050.This increase is the result of the aggregate effect of: (1) a net increase of $1,220 in originated loans ($1,265 increase in general loan loss allowance and decrease of $45 in specific loan loss allowance); (2) a net decrease of $156 in acquired loans ($210 decrease in general loan loss allowance and $54 increase in specific loan loss allowance); and (3) a decrease of $14 in the allowance for loan losses on PCI loans.The changes in the Company’s ALLL components between June 30, 2016 and March 31, 2016 are summarized in the table below. June 30, 2016 March 31, 2016 increase (decrease) loan ALLL loan ALLL loan ALLL balance balance % balance balance % balance balance Originated loans $ 19,682 1.04% $ 18,417 1.04% $ 116,721 $ 1,265 bps Impaired originated loans 3.58% 3.14% 44 bps Total originated loans 1.07% 1.07% bps Acquired loans (2) 0.31% 0.31% bps Impaired acquired loans (1) 7.93% 9.25% 54 (132)bps Total acquired loans 0.34% 0.34% bps Total non-PCI loans PCI loans Total loans $ 46,746 These are loans that were acquired as performing loans that subsequently became impaired. Performing acquired loans recorded at estimated fair value on the related acquisition dates.The total net unamortized fair value adjustment at June 30, 2016 was approximately $18,276 or 1.7% of the aggregate outstanding related loan balances. Prior to March 31, 2016, the Company did not previously include loans acquired pursuant to the TD Bank and Federal Trust acquisitions that occurred in 2011.Acquired loans currently include performing loans acquired from the TD Bank acquisition (year 2011), the Federal Trust acquisition (year 2011), the Gulfstream Bank acquisition (year 2014), the First Southern Bank acquisition (year 2014), the Community Bank acquisition (year 2016) and the Hometown of Homestead Banking Company acquisition (year 2016).All prior periods have been reclassified to conform to this new presentation format. The general loan loss allowance (non-impaired loans) relating to originated loans increased by $1,265 resulting primarily from an increase in loans outstanding. 8 The general loan loss allowance (non-impaired loans) relating to acquired loans decreased by $210 resulting primarily from a decrease in loans outstanding, excluding the two bank acquisitions (Community Bank and Hometown of Homestead Banking Company) which occurred during the prior quarter.At June 30, 2016 the loans acquired from these two acquisitions were equal to approximately $437,399.These loans were recorded at estimated fair value at the March 1, 2016 acquisition date.As such, there is no allowance for loan losses associated with these loans as of June 30, 2016.The unamortized acquisition date fair value adjustment related to these loans at June 30, 2016 was approximately $9,096, or 2.0% of the related loan balances. The specific loan loss allowance (impaired loans) for both originated loans and acquired loans is the aggregate of the results of individual analyses prepared for each one of the impaired loans, excluding PCI loans. Total impaired loans at June 30, 2016 are equal to $24,884 ($20,217 originated impaired loans plus $4,667 acquired impaired loans).Approximately $9,794 of the Company’s impaired loans (39%) are accruing performing loans.This group of impaired loans is not included in the Company’s non-performing loans or non-performing assets categories. PCI loans are accounted for pursuant to ASC Topic 310-30.PCI loan pools are evaluated for impairment each quarter.If a pool is impaired, an allowance for loan loss is recorded. Management believes the Company’s allowance for loan losses is adequate at June 30, 2016.However, management recognizes that many factors can adversely impact various segments of the Company’s market and customers, and therefore there is no assurance as to the amount of losses or probable losses which may develop in the future.The table below summarizes the changes in allowance for loan losses during the previous five quarters. Allowance for loan losses (unaudited) as of or for the quarter ending 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Loans, excluding PCI loans Allowance at beginning of period $ 23,002 $ 22,143 $ 22,586 $ 22,818 $ 20,842 Charge-offs Recoveries 465 843 339 657 429 Net recoveries (charge-offs) Provision for loan losses 4 Allowance at end of period for loans other than PCI loans $ 24,066 $ 23,002 $ 22,143 $ 22,586 $ 22,818 PCI loans Allowance at beginning of period $ 120 $ 121 $ 62 $ 116 $ 138 Charge-offs Recoveries Net charge-offs (Recovery) provision for loan losses 59 Allowance at end of period for PCI loans $ 106 $ 120 $ 121 $ 62 $ 116 Total allowance at end of period $ 24,172 $ 23,122 $ 22,264 $ 22,648 $ 22,934 9 The following table summarizes the Company’s loan portfolio and related allowance for loan losses as a percentage of the loan portfolio segment presented as of the end of the previous five quarters. (unaudited) For the quarter ended: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Troubled debt restructure (“TDRs”) (note 1) Impaired loans that were not TDRs Total impaired loans Originated non-impaired loans Acquired non-impaired loans Total Non-PCI loans Total PCI loans Total loans ALLL for Non-PCI loans General loan loss allowance- originated loans $ 19,682 $ 18,417 $ 17,326 $ 16,824 $ 16,165 General loan loss allowance- acquired loans Specific loan loss allowance- impaired loans 1,093 1,084 1,080 1,212 1,836 Total allowance for loan losses (note 2) $ 24,066 $ 23,002 $ 22,143 $ 22,586 $ 22,818 ALLL as a percentage of period end loans: Total Originated non-impaired loans 1.04% 1.04% 1.04% 1.06% 1.08% Total Acquired non-impaired loans (note 3) 0.31% 0.31% 0.54% 0.62% 0.63% Total impaired loans 4.39% 3.88% 4.66% 5.54% 8.04% note 1:The Company has approximately $14,895 of TDRs.Of this amount $9,794 are performing pursuant to their modified terms, and $5,101 are not performing and have been placed on non-accrual status and included in non performing loans (“NPLs”).Current accounting standards require TDRs to be included in our impaired loans, whether they are performing or not performing.Only non performing TDRs are included in NPLs. note 2:Excludes PCI loans. note 3:Non-impaired loans acquired pursuant to the March 1, 2016 acquisition of Hometown of Homestead Banking Company and Community Bank of South Florida, Inc. are included in the 6/30/16 acquired loan balances in the table above.These loans were recorded at estimated fair value as of the acquisition date, and as such there is no related allowance for loan losses associated with these loans, resulting in an overall combined lower percentage when compared to previous quarter ends. The Company defines NPLs as non-accrual loans plus loans past due 90 days or more and still accruing interest.NPLs do not include PCI loans.PCI loans are accounted for pursuant to ASC Topic 310-30.NPLs as a percentage of total Non-PCI loans were 0.84% at June 30, 2016 compared to 0.85% at March 31, 2016. Non-performing assets (“NPAs”) (which the Company defines as NPLs, as defined above, plus (a) OREO (i.e. real estate acquired through foreclosure or deed in lieu of foreclosure), and (b) other repossessed assets that are not real estate, were $37,450 at June 30, 2016, compared to $40,888 at March 31, 2016.NPAs as a percentage of total assets was 0.75% at June 30, 2016 compared to 0.82% at March 31, 2016.NPAs as a percentage of loans plus OREO and other repossessed assets, excluding PCI loans, was 1.25% at June 30, 2016 compared to 1.40% at March 31, 2016. 10 The table below summarizes selected credit quality data for the periods indicated. Selected credit quality ratios (unaudited) As of or for the quarter ended: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Non-accrual loans (note 1) Past due loans 90 days or more and still accruing interest (note 1) Total non-performing loans (“NPLs”) (note 1) Other real estate owned (“OREO”) (note 2) Repossessed assets other than real estate (note 1) 86 Total non-performing assets (“NPAs”) (note 2) OREO covered by FDIC loss share agreements: 80% covered 75% covered 70% covered 30% covered 0% covered 59 Total non-performing assets including FDIC covered OREO Non-performing loans as percentage of total loans excluding PCI loans 0.84% 0.85% 0.87% 0.96% 1.10% Non-performing assets as percentage of total assets Excluding FDIC covered OREO 0.75% 0.82% 0.56% 0.65% 0.77% Including FDIC covered OREO 0.75% 0.82% 0.80% 0.85% 1.08% Non-performing assets as percentage of loans and OREO plus other repossessed assets (note 1) Excluding FDIC covered OREO 1.25% 1.40% 0.95% 1.09% 1.31% Including FDIC covered OREO 1.25% 1.40% 1.34% 1.42% 1.82% Loans past due 30 thru 89 days and accruing interest as a percentage of total loans (note 1) 0.41% 0.40% 0.62% 0.67% 0.51% Net (recovery) charge-offs (note 1) Net (recovery) charge-offs as a percentage of average loans for the period (note 1) (0.00%) (0.01%) 0.04% 0.01% 0.02% Net (recovery) charge-offs as a percentage of average loans for the period on an annualized basis (note 1) (0.02%) (0.05%) 0.16% 0.04% 0.06% Allowance for loan losses as percentage of NPLs(note 1) 96% 93% 106% 101% 91% note 1:Excludes PCI loans. note 2:Excludes OREO covered by FDIC loss share agreements in prior periods presented.All FDIC loss sharing agreements were terminated during the first quarter of 2016, as such no OREO was covered at June 30, 2016. 11 CORRESPONDENT BANKING AND CAPITAL MARKETS SEGMENT The condensed quarterly results of the Company’s correspondent banking and capital markets segment are presented below. Quarterly Condensed Segment Information - Correspondent banking and capital markets division (unaudited) For the quarter ended: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Net interest income $1,467 Provision for loan losses (24) (52) (4) 1 (24) Total non-interest income (note 1) 9,291 8,775 6,241 5,935 8,587 Total non-interest expense (note 2) Income tax provision Net income $2,864 $2,913 $1,756 $1,484 $2,471 Contribution to diluted earnings per share $ 0.06 $ 0.06 $ 0.04 $ 0.03 $ 0.05 Allocation of indirect expense net of inter-company earnings credit, net of income tax benefit (note 3) Contribution to diluted earnings per share after deduction of allocated indirect expenses $ 0.05 $ 0.06 $ 0.03 $ 0.03 $ 0.05 note 1:The primary component in this line item is gross commissions earned on bond sales, fees from hedging services, loan brokering fees and related consulting fees which were $8,049, $7,371, $5,254, $4,943 and $7,334 for 2Q16, 1Q16,4Q15, 3Q15 and 2Q15, respectively.The fee income in this category is based on sales volume in any particular period and is therefore volatile between comparable periods.The remaining non interest income items in this category, which are less volatile, include fees from safe-keeping activities, bond accounting services, asset/liability consulting related activities, international wires, clearing and corporate checking account services, and other correspondent banking related revenue and fees. note 2:A significant portion of these expenses are variable in nature and are a derivative of the income from bond sales, hedging services, brokering loans sales and related consulting services identified in note 1 above.The variable expenses related to these fees identified in note 1 above were $3,491, $3,352, $2,505, $2,388 and $3,461 for 2Q16, 1Q16, 4Q15, 3Q15 and 2Q15, respectively. Expenses in this line item do not include any indirect support allocation costs. note 3:A portion of the cost of the Company’s indirect departments such as human resources, accounting, deposit operations, item processing, information technology, compliance and others have been allocated to the correspondent banking and capital markets division based on management’s estimates.In addition, an inter-company earnings credit is allocated to the segment for services provided to the commercial bank segment, also based on management’s estimates and judgment. 12 Presented below are condensed consolidated balance sheets and average balance sheets for the periods indicated. Condensed Consolidated Balance Sheets (unaudited) For the quarter ended: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Cash and due from banks $60,522 $65,560 $50,902 $42,624 $50,317 Fed funds sold and Fed Res Bank deposits 223,533 296,459 101,580 185,807 104,805 Trading securities Investment securities, available for sale 744,575 707,573 604,739 490,458 532,440 Investment securities, held to maturity Loans held for sale PCI loans Loans 2,978,108 2,911,705 2,383,248 2,331,853 2,283,627 Allowance for loan losses FDIC indemnification assets Premises and equipment, net 116,129 116,734 101,821 102,675 101,079 Goodwill 105,492 105,492 76,739 76,739 76,739 Core deposit intangible 17,023 17,803 12,164 12,744 13,186 Bank owned life insurance 97,109 86,455 85,890 85,316 84,736 OREO covered by FDIC loss share agreements OREO not covered by FDIC loss share agreements Deferred income tax asset, net Other assets 113,615 101,319 57,683 58,552 45,483 TOTAL ASSETS $4,995,289 $4,969,655 $4,022,717 $3,933,072 $3,873,209 Deposits $4,132,136 $4,092,167 $3,215,178 $3,185,189 $3,136,515 Federal funds purchased 174,116 225,298 200,250 161,303 171,219 Other borrowings Other liabilities 94,634 74,823 40,210 54,207 32,836 Common stockholders’ equity 537,971 519,461 490,514 479,812 468,436 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $4,995,289 $4,969,655 $4,022,717 $3,933,072 $3,873,209 Condensed Consolidated Average Balance Sheets (unaudited) For quarter ended: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Federal funds sold and other Security investments PCI loans Loans Allowance for loan losses All other assets TOTAL ASSETS Deposits- interest bearing Deposits- non interest bearing Federal funds purchased Other borrowings Other liabilities Stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY 13 Condensed Consolidated Earnings Statement (unaudited) For quarter ended: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Interest income: Loans Investments Federal funds sold and other Total interest income Interest expense: Deposits Securities sold under agreement to repurchase 28 27 32 51 54 Federal funds purchased Corporate debentures Total interest expense Net interest income Provision for loan losses Net interest income after loan loss provision Non interest income (see page 15) Non interest expense: Salaries, wages and employee benefits Occupancy expense Depreciation of premises and equipment Data processing expense Legal, audit and other professional fees Amortization of intangibles Credit related expense (see page 16) FDIC credit related expenses (see page 16) Merger and acquisition related expenses Termination of FDIC loss share agreements Impairment/sales bank property held for sale, net 94 12 All other expenses Total non interest expenses Income (loss) before provision for income taxes Provision for income taxes Net income (loss) Earnings (loss) per share -diluted Note:Certain prior period amounts have been reclassified to conform to the current period presentation format. 14 NON INTEREST INCOME AND NON INTEREST EXPENSES The table below summarizes the Company’s non-interest income for the periods indicated. Quarterly Condensed Consolidated Non Interest Income (unaudited) For the quarter ended: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Correspondent banking and capital markets division (1) $ 8,049 $ 7,371 $ 5,254 $ 4,943 $ 7,334 Other correspondent banking related revenue (2) Wealth management related revenue Service charges on deposit accounts Debit, prepaid, ATM and merchant card related fees BOLI income Other service charges and fees Gain on sale of securities available for sale 4 Subtotal Gain on early extinguishment of debt FDIC indemnification asset – amortization FDIC indemnification income 96 27 Total non-interest income note 1:Includes gross commissions earned on bond sales, fees from hedging services, loan brokering fees and related consulting fees.The fee income in this category is based on sales volume in any particular period and is therefore volatile between comparable periods. note 2:Includes fees from safe-keeping activities, bond accounting services, asset/liability consulting services, international wires, clearing and corporate checking account services and other correspondent banking related revenue and fees.The fees included in this category are less volatile than those described above in note 1. 15 The table below summarizes the Company’s non-interest expense for the periods indicated. Quarterly Condensed Consolidated Non Interest Expense (unaudited) For the quarter ended: 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Employee salaries and wages Employee incentive/bonus compensation accrued Employee equity based compensation expense Deferred compensation expense Health insurance and other employee benefits Payroll taxes 401K employer contributions Other employee related expenses Incremental direct cost of loan origination Total salaries, wages and employee benefits (Gain) loss on sale of OREO 39 31 74 Loss (gain) on sale of FDIC covered OREO Valuation write down of OREO 22 22 65 Valuation write down of FDIC covered OREO Loss (gain) on repossessed assets other than real estate 31 6 15 Foreclosure and repossession related expenses Foreclosure and repo expense, FDIC 95 Total credit related expenses Occupancy expense Depreciation of premises and equipment Supplies, stationary and printing Marketing expenses Data processing expenses Legal, auditing and other professional fees Bank regulatory related expenses Postage and delivery ATM and debit card related expenses Amortization of intangibles Internet and telephone banking Correspondent account and Federal Reserve charges Conferences, seminars, education and training Director fees Travel expenses 79 97 Other expenses Subtotal Impairment/sales bank property held for sale 94 12 Merger and acquisition related expenses Termination of FDIC loss share agreements Total non- interest expense Note:Certain prior period amounts have been reclassified to conform to the current period presentation format. 16 Explanation of Certain Unaudited Non-GAAP Financial Measures This press release contains financial information determined by methods other than Generally Accepted Accounting Principles (“GAAP”). The financial highlights provide reconciliations between GAAP interest income, net interest income and tax equivalent basis interest income and net interest income, as well as total stockholders’ equity and tangible common equity. It also reconciles net income and net operating income.Management uses these non-GAAP financial measures in its analysis of the Company’s performance and believes these presentations provide useful supplemental information, and a clearer understanding of the Company’s performance. The Company believes the non-GAAP measures enhance investors’ understanding of the Company’s business and performance. These measures are also useful in understanding performance trends and facilitate comparisons with the performance of other financial institutions. The limitations associated with operating measures are the risk that persons might disagree as to the appropriateness of items comprising these measures and that different companies might calculate these measures differently. The Company provides reconciliations between GAAP and these non-GAAP measures. These disclosures should not be considered an alternative to GAAP. Reconciliation of GAAP to non-GAAP Measures (unaudited): 2Q16 1Q16 2Q15 Interest income, as reported (GAAP) tax equivalent adjustments Interest income (tax equivalent) Net interest income, as reported (GAAP) tax equivalent adjustments Net interest income (tax equivalent) 6/30/16 3/31/16 12/31/15 9/30/15 6/30/15 Total stockholders' equity (GAAP) Goodwill Core deposit intangible Trust intangible Tangible common equity 2Q16 1Q16 4Q15 3Q15 2Q15 Net (loss) income (GAAP) $15,734 $(4,804) $10,396 $9,916 $9,878 Exclude gain on sale of AFS securities (4) Exclude gain on early extinguishment of debt (308) Add back merger and acquisition related expenses 11,172 524 169 Add expenses related to termination of FDIC loss share agreements 17,560 Add back impairment/sales relating to bank property held for sale, net (38) 456 94 12 (16) Tax effected using the effective tax rate for the period presented 13 6 Net operating income $15,709 $14,133 $10,790 $10,028 $9,868 Average diluted shares outstanding during the period presented 48,454 46,343 45,935 45,826 45,737 Net operating income per share $0.32 $0.30 $0.23 $0.22 $0.22 17 About CenterState Banks, Inc. The Company, headquartered in Davenport, Florida between Orlando and Tampa, is a financial holding company with one nationally chartered bank, CenterState Bank of Florida, N.A.Presently, the Company operates through its network of 66 branch banking offices located in 22 counties throughout Florida, providing traditional deposit and lending products and services to its commercial and retail customers.The Company also provides correspondent banking and capital market services to over 600 community banks nationwide. For additional information contact Ernest S. Pinner (Chairman), John C. Corbett (CEO), Stephen D. Young (COO) or Jennifer Idell (CFO) at 863-419-7750. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: Some of the statements in this report constitute forward-looking statements, within the meaning of the Securities Act of 1933 and the Securities Exchange Act of 1934. These statements related to future events, other future financial and operating performance, costs, revenues, economic conditions in our markets, loan performance, credit risks, collateral values and credit conditions, or business strategies, including expansion and acquisition activities and may be identified by terminology such as “may,” “will,” “should,” “expects,” “scheduled,” “plans,” “intends,” “anticipates,” “believes,” “estimates,” “potential,” or “continue” or the negative of such terms or other comparable terminology. Actual events or results may differ materially. In evaluating these statements, you should specifically consider the factors described throughout this report. We cannot assure you that future results, levels of activity, performance or goals will be achieved, and actual results may differ from those set forth in the forward looking statements. Forward-looking statements, with respect to our beliefs, plans, objectives, goals, expectations, anticipations, estimates and intentions, involve known and unknown risks, uncertainties and other factors, which may be beyond our control, and which may cause the actual results, performance or achievements of the Company or the Bank to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. You should not expect us to update any forward-looking statements. All written or oral forward-looking statements attributable to us are expressly qualified in their entirety by this cautionary notice, including, without limitation, those risks and uncertainties described in our annual report on Form 10-K for the year ended December31, 2015, and otherwise in our SEC reports and filings. 18
